Voto concurrente y disidente emitido por el
Juez Asociado Señor Rebollo López.
Una somera lectura de la resolución emitida por el Tribunal en el presente caso, denegatoria la misma del re-curso radicado por la parte peticionaria John Puig, es todo lo que se necesita para poder uno percatarse del hecho de que el Tribunal ha denegado el recurso radicado por razón de que entiende que el mismo es uno completamente frívolo.
Procede, entonces, que uno se pregunte por qué el Tribunal no ha impuesto una sanción económica a dicha parte peticionaria o a su representación legal. Ciertamente, la vigente Ley de la Judicatura de Puerto Rico de 1994 y nuestro Reglamento así lo contemplan y autorizan.!1)
En el pasado hemos señalado que nuestra pesada carga de trabajo se hace aún más complicada debido a “ ‘las ac-tuaciones, en ocasiones, incomprensibles de algunos de los jueces del ... Tribunal de Primera Instancia’ ”. Cotto v. Depto. de Educación, 138 D.P.R. 658, 666 (1995), opinión de conformidad, citando a Pueblo v. Torres Rodríguez, 137 D.P.R. 312 (1994), opinión de conformidad.
En adición, hemos cuestionado por qué el Tribunal no ha actuado con firmeza, imponiendo sanciones económicas, *114en situaciones en que se han radicado ante este Foro re-cursos obviamente frívolos; la radicación de los cuales, igualmente, sobrecarga nuestro calendario. Véase Roche Products, Inc. v. Mun. de Manatí, 134 D.P.R. 659 (1993), opinión concurrente y disidente. No hay duda de que am-bas situaciones —actuaciones judiciales a nivel de instan-cia obviamente erróneas y la radicación de recursos frívo-los— impiden que dediquemos nuestro tiempo y esfuerzo a recursos más meritorios y que plantean importantes con-troversias de derecho.
En lo pertinente al caso hoy ante nuestra consideración, la situación es un tanto más seria. Al igual que en el caso Roche Products, Inc. v. Mun. de Manatí, ante, el recurso frívolo es radicado por un importante y prestigioso bufete de abogados, los integrantes del cual ciertamente deberían de "saber mejor”. El hecho de que ello suceda da que pensar.
Como expresáramos en Roche Products, Inc. v. Mun. de Manatí, ante, págs. 666-667, “la radicación de recursos frí-volos ante los tribunales de justicia se debe, en términos generales, a una (1) de tres (3) explicaciones, a saber: crasa incompetencia profesional y/o negligencia en el ejercicio de la profesión; la intención, o necesidad, de cobrarle honora-rios innecesarios y excesivos a un cliente adinerado, o la creencia de que se puede engañar al foro judicial”. (Enfasis en el original.) Deseamos pensar que en el presente caso hay otra explicación.
Concurrimos, naturalmente, con la denegatoria, por ra-zón de frivolidad, del recurso radicado. Disentimos de la determinación de no imponer sanciones económicas a la parte peticionaria John Michael Puig y/o a su representa-ción legal, el Bufete Goldman, Antonetti & Córdova.

(1) Véanse: Art. 3.002 de la Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. sec. 22i); Regla 31 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI.